NO. 07-06-0442-CV

                                     IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                  PANEL E

                                       NOVEMBER 5, 2007
                                ______________________________

                                      DMITRY GOLOVKO, M.D.,

                                                                               Appellant

                                                       v.

                                         LONETTA WOODARD,

                                                            Appellee
                              _________________________________

                FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2006-534,351; HON. WILLIAM C. SOWDER, PRESIDING
                          _______________________________

                               Order of Dismissal Due to Settlement
                               _______________________________

Before QUINN, C.J., PIRTLE, J., and BOYD, S.J.1

        The parties to this proceeding represent that they have settled their dispute and

seek the dismissal of the appeal. However, they request that the appeal be abated and

remanded so that the trial court may order dismissal. Yet, despite our solicitations, neither

provided us with authority illustrating that a trial court has the jurisdiction to dismiss an




          1 John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignm ent. T E X . G O V ’T
C OD E A N N . §75.002(a)(1) (Vernon Supp. 2007).
appeal. Nor did they indicate why they wanted the trial court to dismiss the appeal as

opposed to this court.

       Given the representation that they settled the cause and request dismissal and their

failure to provide authority disclosing that a trial court may dismiss a cause pending in an

appellate court, we deny the request to abate and dismiss the appeal ourselves.

       Accordingly, we deny the motion to abate and dismiss the appeal due to settlement.



                                                 Per Curiam




                                             2